Citation Nr: 1640931	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to September 1968, with service in the Republic of Vietnam.  His decorations include the Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In his September 2010 substantive appeal, the Veteran requested to have a hearing scheduled in connection with his appeal.  However, in a March 2011 statement, the Veteran withdrew his hearing request, and did not request that his hearing be rescheduled. 

In February 2013, the Board remanded these claims for additional development.  The Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In July 2013, the Board issued a decision denying a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 order, granting a joint motion, the Court vacated the Board's decision and remanded it to the Board for readjudication in compliance with directives specified.  The Court vacated the Board's decision with respect to the claim of entitlement to a higher initial rating for PTSD and entitlement to TDIU and remanded it to the Board for readjudication because the Board did not consider evidence that is favorable to the Veteran.  

In July 2014, the Board issued a decision granting a 50 percent disability rating for PTSD and denying entitlement to a TDIU.  This decision was appealed to the Court.  In a May 2015 order, granting a joint motion, the Court vacated the Board's decision with respect to the claim of entitlement to a higher initial rating in excess of 50 percent for PTSD and entitlement to TDIU and remanded the matter to the Board for readjudication. The parties to the joint motion indicated that there were untranslated documents of record and it was unclear whether the Board considered the untranslated documents which potentially supported the Veteran's claims.  The record shows that the documents were translated and were considered by the Board in the current decision.    

In May 2013 and July 2016, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

During the pendency of this appeal, a temporary total evaluation, 100 percent, due to hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29 was assigned to the service-connected PTSD from October 17, 2014 to November 30, 2014.  See the June 2015 rating decision.   


FINDINGS OF FACT

1.  Prior to November 8, 2012, the service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity and does not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or an inability to establish and maintain effective relationships or total occupational and social impairment.  

2.  From November 8, 2012, the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and total occupational impairment but not total social impairment.

3.  Prior to November 8, 2012, the service-connected disabilities are bronchial asthma, rated at 60 percent disabling; PTSD, rated at 50 percent disabling; traumatic amputation of the right great toe due to a gunshot wound, rated at 10 percent disabling; and, painful scar stump site, rated at 10 percent disabling resulting in an 80 percent combined rating from September 30, 2008.  

4.  The Veteran has a college degree and work experience as parking lot manager, messenger, inventory clerk, and post office worker.  

5.  The evidence of record does not establish that the service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment prior to November 8, 2012.  

6.  From November 8, 2012, the service-connected disabilities are bronchial asthma, rated at 60 percent disabling; PTSD, rated at 70 percent disabling; traumatic amputation of the right great toe due to a gunshot wound, rated at 10 percent disabling; and, painful scar stump site, rated at 10 percent disabling resulting in a 90 percent combined rating from September 30, 2008.  

7.  It is as likely as not that the service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment from November 8, 2012.  


CONCLUSIONS OF LAW

1.  Prior to November 8, 2012, the criteria for an initial rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Affording the Veteran the benefit of doubt, the criteria for a 70 percent initial disability rating for PTSD have been met from November 8, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  Prior to November 8, 2012, the criteria are not met for entitlement to a total rating based on individual unemployability by reason of service-connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).

4.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met from November 8, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  In the instant case, the Board finds that VA has satisfied its duty to notify.  Specifically, October 2008, January 2010, February 2013, February 2015, and May 2015 letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  The Veteran's service treatment records, post-service VA treatment records through June 2015, and Social Security Administration (SSA) records have been obtained and associated with the Veteran's file.  The Veteran submitted a July 2016 vocational assessment in support of his claims.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Board notes that the untranslated documents referenced in the Joint Motion were translated and the translations were associated with the record and were considered by the Board.  In April 2014, February 2015, and May 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.

The Veteran was afforded VA examinations in April 2009, 2010, April 2013, and June 2015 in conjunction with his PTSD claim.  He was also examined in 2009, 2010, and 2013 for opinions as to whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and entitlement to a TDIU as they include interviews with the Veteran, a review of the record, examination of the service-connected disabilities, and address the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and claim of entitlement to a TDIU such that no further examinations are necessary.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In February 2013, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was afforded a VA examination in April 2013 and June 2015 to assess the severity of the Veteran's PTSD, and his entitlement to a TDIU, in accordance with the February 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

II.  Entitlement to an initial rating in excess of 50 percent rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The April 2009 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent.  A July 2014 Board decision assigned a 50 percent rating to the PTSD.  The Veteran seeks a higher rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

In evaluating the evidence, the Board will consider the assigned Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  The Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the PTSD prior to November 8, 2012.  However, the Board finds that the medical evidence establishes that it is as likely as not that from November 8, 2012, the criteria for a 70 percent rating have been met.  

The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating prior to November 8, 2012.  The weight of the competent and credible evidence shows that for the time period in question, the PTSD was manifested by mild to moderate social and occupational impairment with disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

In support of his claim of entitlement to service connection for PTSD, the Veteran submitted a medical certificate from Dr. Nannette Ortiz, received in September 2008.  Dr. Ortiz indicated the Veteran had emotional problems, is very unstable, is not capable of maintaining a relationship, is irritable and intolerable of daily living problems, as well as argumentative and impulsive.  Dr. Ortiz considered these symptoms to be compatible with a diagnosis of PTSD. 

An April 2009 VA compensation examination report indicates that the Veteran was receiving treatment at the VA Medical Center in San Juan, beginning in 2008.  He was taking anti-psychotic and anti-depressants in connection with individual psychotherapy.  The Veteran reported the following symptoms, occurring on a daily basis:  anxiety, irritability, lack of concentration, trouble sleeping, nightmares, avoidance behavior, and social withdrawal.  The Veteran stated he was married once, but was divorced and is the father of three children, with "few" social relationships.  The Veteran also stated he has been physically aggressive with his ex-wife.  He watches television and reads the newspaper.  

The Veteran denied any suicidal and homicidal ideations, hallucinations, or delusions.  The examiner noted the Veteran appearance was clean, his speech was spontaneous, and his attitude was cooperative.  He also was oriented to person, place, and time.  However, his affect was constricted and mood was dysphoric.  The examiner indicated the Veteran was currently employed full time, but had lost 32 weeks of work due to medical conditions, the specifics of which were not identified.  The examiner concluded there was moderate impairment in the Veteran's functional state and quality of life as a result of his PTSD, and a corresponding GAF score of 60 was assigned.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

In April 2013, in compliance with the Board's February 2013 remand directives, the Veteran again underwent evaluation for his PTSD.  The examiner indicated the claims file was reviewed and the Veteran was interviewed in person.  The examiner noted the Veteran was unemployed, with the record showing the Veteran has been awarded Social Security disability benefits effective from May 2009, due to a variety of service connected and non-service connected disabilities.  The symptoms associated with the Veteran's PTSD included psychological distress, avoidant behavior, and hyperarousal.  

During the examination, the VA examiner stated the Veteran was coherent, logical, and relevant.  The VA examiner further stated that since the last examination for PTSD, the Veteran had not experience a significant decrease in functionality, had not been hospitalized, and there was no evidence of psychological crisis.  The examiner concluded the Veteran's mental condition was stable and he was "doing just fine."  Ultimately, the examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency.  A GAF score of 60 was assigned which is indicative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV. 

Also on file for consideration are numerous VA treatment records, showing the Veteran's continuous participation in psychiatric treatment for his PTSD throughout the appeal period.  VA treatment records dated from 2008 to June 2010 also show counseling on substance use and abuse.  

In June 2008, the Veteran reported suffering from auditory hallucinations and persecutory delusions.  In October 2008, the Veteran reported anxiety and paranoia, but denied hallucinations.  In November 2008, the Veteran reported that he had serious thoughts of suicide in the past 30 days, but nothing prior.  Later that same month, he denied suicidal ideation, but stated he felt he was being followed at times.  Throughout this period, the VA treatment records indicate the Veteran was consistently assigned GAF scores of 55, which is indicative of moderate symptoms and moderate social and occupational impairment.  See DSM-IV.  

In February 2009, the Veteran denied hallucinations and homicidal or suicidal ideations.  His mood was "ok", and his judgment and insight were fair.  A GAF score of 65 was assigned which is indicative of mild symptoms or mild social and occupational impairment.  Id.  A VA psychiatric progress note dated in December 2009 indicates that the Veteran's GAF score was 65. 

A February 2010 VA psychiatry note indicates that the Veteran denied the presence of depressive symptoms and his main concern at present was occasional anxiety and at times poor tolerance to people in the streets.  He denied having any problems with anyone and in fact he tried to avoid difficulties by remaining home alone.  He denied the presence of self harm ideas or actively hearing voices, the use of illicit substances for many years or smoking.  He was logical, coherent, and relevant, and he was not actively hallucinating.  He denied active suicidal or homicidal ideation.  Mood was euthymic.  Affect was appropriate.  Judgment and insight were fair.  The GAF score was 65.

A May 2010 VA psychiatry note indicates that the Veteran reported that for 3 weeks, he has been feeling sad with a lack of interest in activities, irritable, with insomnia, isolated at home, which is his usual way of living.  He admitted that he isn't taking the medications prescribed even now that his depressive symptoms have reappeared.  He denied having any problems with anyone and in fact he tries to avoid difficulties by remaining home alone.  He denied the presence of self harm ideas or actively hearing voices.  He denied the use of illicit substances for many years or smoking.  Mental status exam revealed that the Veteran had mild psychomotor retardation.  He was logical, coherent, relevant, not actively hallucinating, denied active suicidal or homicidal.  Mood was sad; affect was appropriate.  Judgment and insight were fair.  Presenting with depressive symptoms secondary to poor compliance with treatment.  The GAF score was 65.  A June 2010 VA psychiatry note also shows a GAF score of 65.  

A November 2012 VA mental health note indicates that the Veteran reported sporadic audio and visual hallucinations as well as paranoia.  However, a November 8, 2012 VA psychiatry note indicates that the Veteran denied having audio or visual hallucinations.  Mental status exam revealed normal speech.  Affect was constricted.  Mood was anxious and irritable.  Insight and judgement were fair.  Cognitive function was intact.  The assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The assigned GAF score was 50 to 55.   

A February 2013 VA psychiatry note indicates that the Veteran reported feeling more depressed than usual, very irritable and anxious.  He stated that he thinks a lot about the past experiences and intrusive thoughts make him feel very upset.  He talked about how substance use impacted his life.  He reported that sleep continued to be interrupted by recurrent combat nightmares.  He denies the presence of hallucinations, death wishes, or self harm ideas or plans.  Mental status exam revealed that speech was normal.  Affect was constricted.  Mood was anxious and irritable.  Insight and judgment were fair.  The assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The GAF score was 50 to 55.  

A March 2013 VA psychiatry note indicates that the Veteran endorsed "regular" mood, poor sleep due to frequent awakenings, takes naps and suffers nightmares of different themes 3-4 times/week.  He had fair to poor concentration and lacked motivation and energy.  He stated he was hopeful.  The Veteran suffered anxiety, but could not state why and said nothing makes it better.  He reported hearing someone calling him and felt followed.  He denied active suicidal or homicidal ideas.  Mental status exam revealed that speech was normal.  Affect was blunted.  Thought process was normal.  It was noted that the Veteran had possible persecutory delusions versus hypervigilance.  Insight was limited and judgment was good.  Memory was intact.  The assessment was alcohol, opiate and cocaine dependence in remission; PTSD by history; rule/out depressive disorder, not otherwise specified.  The GAF score was 55.   

VA social work treatment records dated in January 2014 indicate that no social crisis or imminent threats were reported during the encounter.  No suicidal or homicidal ideas or plans or gestures were volunteered or demonstrated by the Veteran during the session. 

VA mental health treatment records dated in March 2014 indicate that the Veteran reported that coming to VA makes him very anxious.  He described his mood as up and down but mostly depressed and anxious.  He continued to be socially isolated, not getting involved in any activities.  He had occasional death wishes and self harm ideas that he have never acted upon.  On mental status exam, insight and judgment were fair.  Speech was normal.  Affect was constricted.  Mood was depressed, anxious, and irritable.  The assessment was depression, anxiety, and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The GAF score was 50 to 55.   

In April 2014, the Veteran agreed to participate in weekly group meetings.  The Veteran reported having symptoms of anxiety, racing thoughts, depressed mood, insomnia, auditory hallucinations, loss of interest, social isolation and poor social skills.  A May 2014 mental health treatment record notes that the GAF score was 50-55. 

A September 2014 VA mental health treatment record indicates that the Veteran continued with recurrent nightmares about combat, severe intractable insomnia, intrusive memories about combat experiences, hypervigilant, irritable, socially isolated, and unable to maintain a relationship because of his poor tolerance to stress and new situations.  The assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with worsening hopelessness.  The Veteran accepted referral to Day Hospital Program to prevent further deterioration.  He was free of self harm ideas or plans at that moment.  The GAF score was 50 to 55.  

The Veteran entered the day hospital program on September 22, 2014.  A September 2014 VA psychiatry note indicates that the Veteran reported being sad and depressed.  He denied suicidal or homicidal at present.  He reported having hallucinations (hearing his name called) at that time.  Mental status exam revealed depressed mood, normal thought process, normal thought content, fair judgement, and superficial insight.  The assessment was history of mental illness and PTSD with complaints of difficult relations with his family and feeling depressed and sad.  The Veteran denied suicidal or homicidal ideas or plans at that time.  He complained of hallucinations at times and low energy levels.  He agreed with day hospital treatment for next 14 day and medications renew.  The GAF score was 50 to 55.  

A September 29, 2014 VA psychiatry note indicates that the Veteran had a psychiatric past history of PTSD and depression not otherwise specified admitted to day hospital due to acute exacerbation of depressive and anxiety symptomatology.  The Veteran was re-evaluated and was found to have mild improvement of depressive symptoms although no significant improvement of anxiety symptoms.  He still had sleeping difficulty causing daytime tiredness.  The Veteran was observed to be fragile and vulnerable to stressors.  He denied suicidal or homicidal ideas or hallucinations.  Speech was coherent.  Mood was depressive.  Affect was adequate and congruent with mood.  

An October 10, 2014 discharge summary from the day hospital indicates that the Veteran's diagnoses were unspecified depressive disorder and PTSD.  It was noted that after admission, the Veteran integrated well to the different treatment modalities.  He was receptive and showed adequate participation.  He showed improvement in mood and affect.  It was identified during this hospitalization occasions when the Veteran showed difficulty tolerating situations and event attitudes of peers but he responded well when the staff worked with him.  The Veteran developed good interactions with peers and staff.  He reached the maximum benefit of this level of treatment, he showed stabilization of acute symptoms that require hospitalization, and he presented improvement in mood, sleeping and eating.  The Veteran acknowledged feeling better.  The Veteran was discharged that day.  At discharge, mood was euthymic.  He was not suicidal or homicidal.  He had fair insight and judgement.  He was not hallucinating and was in full contact with reality.  The diagnosis was unspecified depressive disorder and PTSD with a GAF score of 62. 

VA mental health treatment records indicate that on October 17, 2014, the Veteran presented with manifesting mood swings, mild anxiety level, and sleep disturbances since a month ago.  He denied any active suicidal or homicidal thoughts, intention, or plan.  He was without hallucinations at present time.  There was no evidence of perceptual disturbances or delusional ideas.  The Veteran reported that he had worsening anxiety.  He stated that he was in the day hospital program for 15 days and adjustments and changes in medication were made with no improvement.  On the contrary, the Veteran was feeling more impulsive, explosive, irritable and angry.  He stated that he was about to explode and he didn't want to hurt anyone, he was not a bad person, but he did not know what was happening to him.  It was noted that the Veteran did not have a specific target of his aggressive impulses.  He presented with depressed mood, hopelessness and helplessness, worsening insomnia, sleeping very interrupted (less than 3 hours per night), decreased appetite and continued lose of weight.  There was no evidence of perceptual disturbances or delusional ideas.  The Veteran was evaluated by psychiatrist who provided a therapeutic interview and ordered to send the Veteran to the inpatient care unit with admission orders to prevent self harm or harm to others and to prevent further deterioration of his condition.  The VA psychiatrist assessed a GAF score of 35 which is indicative of major social and occupational impairment.  See the DSM IV.  

The Board notes that a temporary total evaluation, 100 percent, due to hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29, was assigned to the service-connected PTSD from October 17, 2014 to November 30, 2014.  See the June 2015 rating decision.  

A November 7, 2014 VA psychiatric progress note indicates that the Veteran had depressed and anxious mood.  He reported visual and auditory hallucinations.  Judgement and insight were fair.  Cognitive function was intact.  The assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, sleeping difficulties with worsening hopelessness, and worthlessness.  It was noted that the Veteran reported feeling stable and with improved sleep.  Suicidal thoughts, plans, or intent was denied.  The diagnosis was PTSD in acute exacerbation, unspecified depressive disorder, and opiate and cocaine dependence in full sustained remission (for over 22 years).  The GAF score was 45.  A GAF of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  He was discharged on November 7. 

VA mental health treatment records dated November 26, 2014 indicate that the Veteran continued to have depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with worsening hopelessness.   His GAF score was 50. 

A January 2, 2015 VA social work treatment record indicates that the diagnosis was PTSD, depression not otherwise specified, and opiate and cocaine dependence in full sustained remission (for over 22 years).  Insight and judgment were poor.  Mood was anxious.  Mood and affect were congruent.  The Veteran was responsive to talk therapy and ventilation.  He was cooperative with the intervention. 

A January 20, 2015 VA psychiatry note indicates that the Veteran reported being anxious and he continued to have difficulties sleeping in spite of taking medications.  He agreed to trial with low dose of another medication.  The Veteran reported having one episode of explosive aggressive behavior towards a neighbor but this was talked down and resolved.  He had episodes of death wishes but denied active self harm ideas or plans.  The Veteran continued to have recurrent nightmares about combat, severe intractable insomnia, intrusive memories about combat experiences, hypervigilance, irritability, social isolation, and he was unable to maintain a relationship because of his poor tolerance to stress and new situations.  The VA psychiatrist noted that the Veteran had very poor tolerance to social situations.  Regarding social support, it was noted that the Veteran was divorced, living alone for many years, has tried to have a girlfriend but is too irritable and loses temper easily and they get scared and leave him.  He had no friends and not many social contacts.  On mental status exam, mood was depressed, anxious, and irritable.  Insight and judgment were fair.  Cognitive function was intact.  The Veteran was assessed as having with depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with worsening hopelessness.  At that moment the Veteran was free of self harm ideas or plans.  The VA psychiatrist indicated that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD.  His symptoms were chronic and have continued to degenerate, the Veteran is not able to tolerate the stress that an income generating activity brings, because he becomes explosive, confused, and aggressive.  The GAF score assigned to the Veteran was 50. 

An April 24, 2015 VA psychiatry note indicates that the Veteran complained of recurrent nightmares, easily startled, jumping at unexpected noises, and being suspicious and hypervigilant.  He remained isolated (avoidance) to prevent feeling worse.  The Veteran reported having occasional death wishes and self harm ideas that he has never acted upon.  He had support from his son and daughter.  Mental status exam revealed that the Veteran was appropriately dressed and cooperative.  He had normal speech.  Affect was constricted.  Mood was anxious and irritable.  Suicidal or homicidal thoughts or plans were not present.  Insight and judgment were fair.  Cognitive function was intact.  The assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with an improvement in hopelessness.  It was noted that the Veteran was able to tolerate group experience and this has opened his mind to new treatment options that he refused in the past.  He was provided medication to manage his panic-like episodes.  At this moment, the Veteran was free of self harm ideas or plans.  The VA psychiatrist indicated that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD; his symptoms were chronic and have continued to degenerate.  It was noted that the Veteran was not able to tolerate the stress that an income generating activity brings, because he became explosive, confused, and aggressive.  The GAG score was 50. 

The May 5, 2015 VA psychiatry note indicates that the assessment continued to be depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, severe sleeping difficulties with improvement, and hopelessness.  The VA psychiatrist stated that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD and his symptoms were chronic and have continued to degenerate.  The VA psychiatrist indicated that the Veteran is not able to tolerate the stress that an income-generating activity brings, because he becomes explosive, confused, and aggressive.

A May 26, 2015 VA social work treatment record indicates that the Veteran reported that his primary stressor was his inability to maintain restful sleep.  The assessment was PTSD, depression not otherwise specified, and opiate and cocaine dependence in full sustained remission (for over 22 years).  Insight and judgment were poor.  Mood was anxious.  Mood and affect were congruent.  The Veteran was responsive to talk therapy and ventilation.  He was receptive to the undersigned's recommendations and was cooperative with the intervention.  He showed reluctance to change his sleep patterns but was receptive to recommendations.  

The medical evidence establishes that it is as likely as not that from November 8, 2012, the service-connected PTSD met the criteria for a 70 percent rating and the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The competent and credible evidence shows that beginning November 8, 2012, the VA mental health professionals and providers began to assign a GAF score of 50 which is indicative of serious impairment in social and occupational functioning.  The November 8, 2012 VA psychiatry record indicates that the GAF score assigned to the PTSD was 50 to 55.  The record shows that the GAF scores assigned from this date are predominantly 50 to 55.  After the Veteran's inpatient hospitalization from October 17, 2014 to November 7, 2014, the GAF score on discharge on November 7 was 45.  The record shows that the GAF scores assigned to the PTSD from November 7, 2014 are predominantly 50.  

The November 8, 2012 VA psychiatry note indicates that the assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The Board notes that the November 8, 2012 psychiatry record is the first treatment record that demonstrates PTSD symptoms of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The medical evidence shows that such symptoms cause deficiencies in work, family, judgment, thinking and mood.  The Board notes that a January 20, 2015 VA psychiatry record indicates that the assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with worsening hopelessness, which is a similar assessment as set forth in the November 8, 2012 VA psychiatry record.  The Board further notes that the January 20, 2015 VA psychiatry record indicates that the VA psychiatrist opined that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD, the Veteran's symptoms were chronic and have continued to degenerate, and the Veteran was not able to tolerate the stress that an income generating activity brings, because he becomes explosive, confused, and aggressive.  This medical evidence demonstrates that the Veteran's service-connected PTSD caused deficiencies in work, judgment, and thinking; and difficulty in adapting to stressful circumstances (including work or a work like setting).  

The November 8, 2012 VA psychiatry record and the medical evidence dated after this date shows that the Veteran had deficiencies in mood.  The medical evidence documents depressed, anxious and irritable mood.      

The November 8, 2012 VA psychiatry record and the medical evidence dated after this date shows that the Veteran had deficiencies in family.  The record shows that he was socially isolated and had few social contacts.  He had an inability to establish and maintain effective relationships as demonstrated by the GAF score of 50.  As noted, a GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV; see 38 C.F.R. § 4.130.  Also, as discussed in detail above, the medical evidence of record shows that for the majority of this time period from November 8, 2012, the GAF scores assigned to the PTSD predominantly were 50.  This GAF score supports the assignment of a 70 percent rating for the service-connected PTSD. 

There is medical evidence that weighs against the assignment of a 70 percent rating from November 8, 2012.  The April 2013 VA psychiatric examination report indicates that the VA examiner stated that since the last examination for PTSD, the Veteran had not experienced a significant decrease in functionality, had not been hospitalized, and there was no evidence of psychological crisis.  The VA examiner concluded the Veteran's mental condition was stable and he was "doing just fine."  The VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency.  A GAF score of 60 was assigned which is indicative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV. 

The Veteran was afforded another VA examination in June 2015.  The VA examiner stated that the service-connected PTSD was best summarized by a level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Axis I diagnoses were alcohol, opiate and cocaine dependence in remission; PTSD, by history (service-connected); and rule/out depressive disorder, not otherwise specified.  The VA examiner assigned a GAF score of 55 which is indicative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV.  The VA examiner stated that since the Veteran's last examination, the Veteran has not experienced a significant decrease in functionality.  The VA examiner opined that the Veteran's mental disorder did not preclude the Veteran from a part time, repetitive, or stress less job, and the Veteran was not unemployable on account of the mental disorder.  

The findings of the 2013 and 2015 VA psychiatric exams are at odds with the VA psychiatry records discussed in detail above.  The Board notes that each of the VA examiners in 2013 and 2015 saw the Veteran only on a single occasion, whereas the VA mental health professionals including the VA psychiatrists who related more severe PTSD symptoms had the opportunity to evaluate the Veteran on multiple occasions, and were, therefore, privy to a more complete picture of the Veteran's current psychiatric state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Nevertheless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  Thus, the Board finds the VA psychiatry and mental health treatment records which reflected serious occupational and social impairment resulting from the PTSD, to be of greater probative value than the VA examinations, which reflected more mild or moderate PTSD symptomatology at the time of the VA examinations.

Overall, there is competent and credible evidence which demonstrates that the service-connected PTSD causes occupational and social impairment with deficiencies in most areas such as work, family, judgment, thinking, and mood from November 8, 2012.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating from November 8, 2012, and the claim for a higher initial rating is granted to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating for the time period prior to November 8, 2012 and did not more closely approximate the criteria for a 70 percent rating prior to November 8, 2012.  The medical evidence shows that prior to November 8, 2012, the service-connected PTSD was manifested by mild to moderate social and occupational impairment with disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record shows that the GAF scores assigned to the PTSD were predominantly in the range of 55 to 65 which are indicative of mild to moderate social and occupational functioning.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

The medical evidence dated prior to November 8, 2012 does not demonstrate PTSD symptomatology of avoidance, explosive behavior, easily startled, and episodes of paranoia which resulted in serious social and occupational impairment.   

The Board acknowledges that during the time period in question (prior to November 8, 2012), some symptoms set for the criteria for the 70 percent rating are shown by the evidence.  For instance, the medical evidence shows symptoms of suicidal thoughts, depressed mood, and difficulty adapting to stressful situations.  

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Nevertheless, the Board finds that the record does not show the Veteran manifested impairment in occupational and social functioning that equals or more nearly approximates the criteria for a 70 percent evaluation for the time period prior to November 8, 2012.  The VA mental health care providers and the VA examiners assessed that the Veteran's occupational and social impairment was mild to moderate, as shown by the assigned GAF scores and the assessments made during VA psychiatric examinations.  Thus, the preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent prior to November 8, 2012, and the claim is denied for this time period.  

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal. 

The evidence shows that the PTSD does not cause total social impairment in addition to total occupational impairment.  There is evidence of total occupational impairment and that the PTSD prevents the Veteran from maintaining substantially gainful employment from November 8, 2012.  As discussed in detail above, the medical evidence shows that from November 8, 2012, the service-connected PTSD symptoms prevented the Veteran from engaging in income generating employment.  See the VA psychiatry records dated form January 2015 to May 2015 (the VA psychiatrist opined that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD and his symptoms were chronic and have continued to degenerate, and the Veteran was not able to tolerate the stress that an income-generating activity brings, because he becomes explosive, confused, and aggressive).  However, there is no evidence of total social impairment.  The Veteran is isolated socially, but he did have some social contacts.  He was able to attend group therapy and individual therapy.  In 2015, he reported having some contact with his son and daughter.

The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The VA psychiatry records show intermittent auditory hallucinations and intermittent periods when the Veteran was a possible harm to himself or others; at that time, he was hospitalized and a temporary 100 percent rating was assigned for the hospitalization.    

Thus, the Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7. 

In conclusion, the Board finds that the assignment of a 70 percent rating, but no higher for the service-connected PTSD is warranted from November 8, 2012.  The claim for a higher initial rating is granted to that extent.  The preponderance of the evidence weighs against the claim for an initial disability rating in excess of 50 percent for the PTSD prior to November 8, 2012, and the claim is denied.

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321 (b). 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

III.  Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran contends that his service-connected PTSD and gunshot wound to the right great toe have rendered him unable to maintain substantially gainful employment since May 2009.  See the January 2010 application for increased compensation based upon unemployability.  

First, the Board notes that the Veteran meets the schedular requirement for a TDIU.  Service connection is in effect for the following disabilities: bronchial asthma, rated at 60 percent disabling; PTSD, rated at 50 percent disabling prior to November 8, 2012 and at 70 percent from November 8, 2012; traumatic amputation of the right great toe due to a gunshot wound, rated at 10 percent disabling; and, painful scar stump site, rated at 10 percent disabling.  38 C.F.R. § 4.16(a).  Prior to November 8, 2012, the combined rating was 80 percent.  From November 8, 2012, the combined disability rating was 90 percent.  Thus, the percentage requirements of § 4.16(a) are met. 

The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board notes that the Veteran is currently unemployed.  The Veteran had previously been employed as messenger for a realty company until 2009.  In the January 2010 application,  the Veteran reported that he worked as a messenger from March 2008 to May 2009 and he earned $1,300.00 per month in this position.  He stated that he earned $15, 600.00 annually in 2008.  Additionally, the evidence shows the Veteran received a bachelor's degree in business administration and he also has work experience as parking lot manager, inventory clerk, and post office worker.  According to the U.S. Department of Commerce, Bureau of the Census, the Poverty Threshold in 2008 was $11, 201 for individuals under the age of 65.  In 2009, the poverty threshold was $11, 161 for individuals under the age of 65 years.  In 2010, the poverty threshold was $11,344 for individuals under 65 years of age.  https://www.census.gov/hhes/www/poverty/data/threshld/.

The Board finds that there is competent and credible evidence that establishes that the service-connected PTSD precludes the Veteran from performing substantially gainful employment consistent with his educational and work background from November 8, 2012.   

As discussed in detail above, service connection is in effect for PTSD and a 70 percent rating is assigned from November 8, 2012 on the basis that the medical evidence establishes that it is as likely as not that from November 8, 2012, the service-connected PTSD met the criteria for a 70 percent rating and the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The competent and credible evidence shows that beginning November 8, 2012, the VA mental health professionals and providers began to assign a GAF score of 50 which is indicative of serious impairment in social and occupational functioning.  The November 8, 2012 VA psychiatry record indicates that the GAF score assigned to the PTSD was 50 to 55.  The record shows that the GAF scores assigned from this date are predominantly 50 to 55.  After the Veteran's inpatient hospitalization from October 17, 2014 to November 7, 2014, the GAF score on discharge on November 7 was 45.  The record shows that the GAF scores assigned from November 7, 2014 are predominantly 50.  

The November 8, 2012 VA psychiatry note indicates that the assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  As discussed above, the Board notes that the November 8, 2012 psychiatry record is the first treatment record that demonstrates PTSD symptoms of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties.  The medical evidence shows that such symptoms cause deficiencies in work, judgment, thinking and mood.  The Board notes that a January 20, 2015 VA psychiatry record indicates that the assessment was depression, anxiety and PTSD symptomatology of avoidance, irritability, explosive behavior, easily startled, episodes of paranoia, and severe sleeping difficulties with worsening hopelessness, which is a similar assessment as set forth in the November 8, 21012 VA psychiatry record.  The Board further points out that the January 20, 2015 VA psychiatry record notes that the VA psychiatrist opined that the Veteran was totally disabled due to the anxiety symptoms caused by his PTSD, the Veteran's symptoms were chronic and have continued to degenerate, and the Veteran was not able to tolerate the stress that an income generating activity brings, because he becomes explosive, confused, and aggressive.  The Bord finds that this medical evidence demonstrates that the Veteran's service-connected PTSD caused deficiencies in work and prevented the Veteran from engaging in substantially gainful employment from November 8, 2012.  

There is competent and credible evidence that weighs against the claim for TDIU and demonstrates that the service-connected PTSD does not prevent the Veteran from engaging in substantially gainful employment.  The findings of the 2013 and 2015 VA psychiatric exams indicate that the Veteran had mild to moderate occupational impairment due to the PTSD.  The VA psychiatrist who performed the June 2015 VA examination opined that the Veteran's PTSD did not preclude the Veteran from a part time, repetitive, or stressless job and the Veteran was not unemployable on account of mental condition. 

However, the Board finds the VA psychiatry and mental health records which reflect serious occupational impairment and total occupational impairment resulting from the PTSD, to be of greater probative value than the VA examinations, which reflected more mild or moderate PTSD symptomatology at the time of the VA examinations.  The VA mental health professionals including the VA psychiatrists who related more severe PTSD symptoms, had the opportunity to evaluate the Veteran on multiple occasions, and were, therefore, privy to a more complete picture of the Veteran's current psychiatric state.  The VA examiners examined the Veteran on one occasion.  The length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  

Overall, there is competent and credible evidence which demonstrates that the service-connected PTSD causes total occupational impairment from November 8, 2012.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the claim for TDIU is granted from November 8, 2012.  

The Board finds that the weight of the evidence of record establishes that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background prior to November 8, 2012.  The competent and credible evidence shows that the Veteran was able to secure and follow substantially gainful employment and that he had been employed in a substantially gainful occupation until May 2009.  

Regarding the service-connected PTSD, the weight of the competent and credible evidence shows that prior to November 8, 2012, the PTSD more closely approximated mild to moderate occupational impairment.  The evidence of record for that time period shows that the GAF scores assigned to the PTSD were predominantly in the range of 55 to 65 which are indicative of mild to moderate social and occupational functioning.  DSM-IV.  The medical evidence dated prior to November 8, 2012 does not demonstrate PTSD symptomatology of avoidance, explosive behavior, easily startled, and episodes of paranoia which resulted in total occupational impairment as evidenced by the assigned GAF scores of 50 or lower and the assessment by the VA psychiatrist that the Veteran was unemployable due to these symptoms.  

Regarding the service-connected bronchial asthma, the weight of the evidence establishes that the bronchial asthma is controlled and would not preclude the Veteran from substantially gainful employment.  The June 2009 VA respiratory examination report indicates that the Veteran reported that he has not visited an emergency room for asthma for two years and has not had any attacks.  The June 2009 pulmonary function tests showed mild obstructive ventilatory impairment.  The VA examiner opined that the Veteran's bronchial asthma would not preclude him from obtaining and obtaining substantially gainful employment since the condition is well controlled and he has not had any acute attacks in the past few years.  The April 2013 VA examination report indicates the Veteran reported that he has not had an asthma exacerbation since more than a year.  He was using an albuterol inhaler as needed and albuterol nebulizer as needed.  The VA examiner opined that the bronchial asthma did not impact the Veteran's ability to work.  

Regarding the service-connected right great toe amputation and scar, the January 2010 VA examination report indicates that the Veteran reported that pain in the amputation site was exacerbated upon cloudy, rainy days as well as by ambulation for a prolonged time and the pain was alleviated by leg elevation.  There was exquisite tenderness at the stump site.  There was an absence of part of his right great toe; the amputation was at the right proximal phalangeal bone.  It was noted that when the Veteran was asked to toe-heel stand repeatedly, pain was elicited at the right forefoot.  There was no weakness or fatigue.  The April 2013 VA examination report indicates that the Veteran reported having right foot discomfort when walking and he used orthotics.  It was noted that the scar on the right foot was not painful or unstable.  The VA examiner opined that the Veteran would have limits on long standing and walking, but the Veteran would still able to obtain a substantially gainful job of a semi-sedentary type position.  

The Board finds that the weight of the evidence shows that the service-connected amputation of the right great toe and scar and the bronchial asthma do not preclude the Veteran from maintaining all forms of substantially gainful employment.  

The Veteran is in receipt of SSA disability.  In a September 2012 decision, SSA found the Veteran to be disabled from May 8, 2009 due to a combination of severe physical and mental impairments and symptoms that have caused functional limitations and restrictions allowing for the performance of less than the full range of sedentary work.  However, in arriving at this determination, SSA considered disabilities for which service connection is not in effect such as glaucoma, hypertension, and back disorders.  SSA found that the record indicates that the Veteran had a capacity to sit for a total of 4 hours and walk/stand for a total of 2 hours in an 8 hour workday, but he had to alternate positions periodically due to his lack of balance and herniated discs.  SSA noted that given the glaucoma, the Veteran should avoid operating moving and hazardous machinery and unprotected heights.  SSA further noted that the Veteran's function capacity was further eroded by his inability to perform in occupations where good depth perception and field of vision were required.  The Veteran also had limited restriction in activities involving places with dust, odors, perfumes, chemicals, or extreme temperatures due to his bronchial asthma and chronic pain was a limiting factor.  SSA indicated that regarding mental health, the Veteran retained the capacity to perform simple, routine, and repetitive tasks but due to the combined effect of physical and mental impairments, the Veteran had limitations in his ability to complete tasks in a timely manner due to deficiencies in concentration, persistence, or pace, and the Veteran cannot comply with the attendance requirements or with the production quotas of a competitive work environment throughout a workday in work week.   

While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board has considered the SSA records and determination.  However, the Board finds that the SSA decision and supporting evidence is not sufficient to establish that the Veteran's service-connected disabilities alone preclude the Veteran from engaging in all forms of substantially gainful employment prior to November 8, 2012.  As noted, the SSA decision addressed nonservice-connected disabilities in addition to the service-connected disabilities.  The Board finds that the VA medical records and examination reports discussed above are more probative than the SSA decision and records because the VA medical evidence addresses the service-connected disabilities and whether such disabilities preclude substantially gainful employment.  For the reasons discussed above, the VA medical evidence establishes that the service-connected disabilities do not preclude substantially gainful employment prior to November 8, 2012.  

The Veteran submitted a vocational assessment by William R. Cody, M.S., a diplomat of the American Board of Vocational Experts in support of his claim.  In the July 2016 report, the vocational expert concluded that the Veteran's service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation since 2009 when he last worked.  The vocational expert opined that the Veteran's reduced reliability due to the PTSD compromised his ability such that he was unable to secure and follow substantially gainful employment and the PTSD symptoms would result in an unacceptable amount of time missed from work and an inability to complete work tasks.  The vocational expert further stated that if working, the Veteran would be restricted to unskilled sedentary work.  

The Board notes that the vocational assessment supports the grant of TDIU from November 8, 2012.  The vocational expert reviewed VA medical evidence dated from 2013 and concluded that the severity of the PTSD precluded the Veteran from substantially gainful employment.  However, the vocational assessment indicates that the vocational expert only reviewed the VA mental health and psychiatry records dated in 2013 and 2014.  It does not appear that the vocational expert reviewed medical evidence of findings pertinent to the PTSD prior to 2013.  Thus, for this reason, the vocational assessment has limited probative value as to the issue of whether the Veteran's PTSD renders him unemployable prior to November 8, 2012.  The Board finds that the VA psychiatry records and mental health treatment records discussed above are more probative and outweigh the vocational assessment.  The VA mental health professionals including the VA psychiatrists had the opportunity to evaluate the Veteran on multiple occasions, and were privy to a more complete picture of the Veteran's current psychiatric state.  The VA psychiatry records and mental health treatment records address the time period in question which is the time period prior to November 8, 2012.  

Further, regarding the amputation of the right great toe, the vocational assessment indicates that the Veteran was not precluded from unskilled sedentary work due to that disability.   

The remaining medical evidence of record does not establish that the service-connected disabilities preclude the Veteran from all forms of substantially gainful employment prior to November 8, 2012.  The VA treatment records that have been obtained and associated with the Veteran's claims file detail his ongoing treatment for some of the service-connected disabilities, specifically the service-connected PTSD.  These records do not, however, contain any opinions regarding the effect that these disabilities have on his ability to secure or follow a substantially gainful occupation than that VA psychiatry records discussed above.  

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the VA medical evidence discussed above.  

In summary, there is competent and credible evidence which demonstrates that the service-connected PTSD causes total occupational impairment from November 8, 2012.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the claim for TDIU is granted from November 8, 2012.  However, the Board finds that the preponderance of the evidence weighs against the claim for entitlement to TDIU prior to November 8, 2012 and the claim is denied to that extent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

Entitlement to an initial disability rating in excess of 50 percent rating for PTSD prior to November 8, 2012 is denied.  

Entitlement to a 70 percent initial disability rating for PTSD from November 8, 2012 is granted.   

Entitlement to TDIU is granted from November 8, 2012.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


